     Case 2:17-cv-00431-JCM-VCF Document 40 Filed 03/08/21 Page 1 of 1



1
2
3
4
5
6                                 UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8                                                    ***
9     BRANDYN GAYLER,                                        Case No. 2:17-cv-00431-JCM-VCF
10                                              Plaintiff,                      ORDER
11           v.
12    STATE OF NEVADA, et al.,
13                                           Defendants.
14
15
16           Presently before the court is plaintiff Brandyn Gayler’s motion to extend time to respond

17   to defendants’ motion for summary judgment. (ECF No. 39).

18          Plaintiff requests an extension of 45 days to respond to the pending motion for summary

19   judgment. (Id.). He represents that he has made significant progress on his response, and the

20   instant request “will be the last extension he will need to complete his pro se” briefing. (Id.). This

21   court finds that plaintiff makes this request in good faith.

22          The instant motion is hereby granted. (ECF No. 39). Plaintiff shall have an additional

23   forty days to respond to the defendant’s response, (ECF No. 31).

24          Accordingly,

25          IT IS SO ORDERED.

26          DATED March 8, 2021.

27                                                           UNITED STATES DISTRICT JUDGE
28
